Citation Nr: 1813768	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-42 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent effective July 15, 2013 for depressive disorder. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 

3. Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux and chest pain.

4. Entitlement to service connection for GERD, claimed as acid reflux and chest pain.

5. Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia and chronic pain.

6. Entitlement to service connection for fibromyalgia and chronic pain. 

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1991 to November 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

By way of procedural history, the Veteran originally filed for service connection for several disabilities including fibromyalgia, GERD, and depression in October 2011.  After an April 2012 rating decision, the Veteran submitted a timely notice of disagreement in April 2013.  In July 2013 she indicated in writing that she no longer wished to continue her appeal, but instead requested reconsideration for her claims of fibromyalgia, GERD, and depression.  As the appeal was not pursued, the April 2012 rating decision is determined to be final and the July 2013 correspondence is considered an application for new claims for fibromyalgia, GERD, and depression.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2017).

In August 2014, the Veteran was granted a 30 percent evaluation for depressive disorder.  As that did not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an initial rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has sought the highest rating possible, and has submitted evidence of unemployability, the issue of entitlement to TDIU is properly before the board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for GERD is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Beginning July 2013, records show that the Veteran's depression caused her frustration and difficulty in completing everyday tasks.  

2. Beginning December 2016, the Veteran showed indications of worsening depression affecting most areas of her life, including symptoms such as anxiety, depressed mood, and frustration. 

3. The Veteran's service-connected disabilities prevent her from being able to obtain or maintain substantially gainful employment. 

4. An unappealed June 2004 rating decision denied service connection for GERD; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.

5. A final April 2012 rating decision denied service connection for fibromyalgia; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.

6. The Veteran's chronic pain symptoms (now identified as fibromyalgia) began in service and have persisted since that time. 


CONCLUSIONS OF LAW

1. Beginning July 15, 2013, an increased rating of 50 percent, but not greater, is warranted for the Veteran's depression.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code (DC) 9411 (2017).

2. Beginning December 2016, an increased evaluation of 70 percent, but not greater, is warranted for the Veteran's depression.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9411 (2017).

3. The criteria for a TDIU rating have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.16, 4.18, 4.19, 4.25 (2017).

4. New and material evidence having been received, the claim for service connection for gastroesophageal reflux disease is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5. New and material evidence having been received; the claim for service connection for fibromyalgia is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

6. The criteria for service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated November 2013.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete his claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in April 2014.  

In claims to reopen, VA is required "to explain what 'new and material' evidence means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided in the  November 2013 letter to the Veteran. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

II. Increased Rating

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Generally, the effective date of an evaluation and award of compensation or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C. § 5110 (a).  The entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Under DC 9434, depressive disorder, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, DC 9434.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In correspondence dated April 2013, the Veteran reported that she was frustrated and had difficulty functioning or doing things "for herself."  

VA treatment records from June 2013 show that the Veteran had "little interest in doing things" and that she felt down for several days at a time.  In October 2013 the Veteran reported "feeling helpless with pain" and felt like "putting a fist through a wall" when she was frustrated.  In September 2013, she said she was diagnosed with depression in approximately 2000. 

In a VA examination dated April 2014 the Veteran reported that she was in "pain all the time" and was irritable because of her pain.  She said that she worked as a "bus aide volunteer," but the work was only occasional and compensated her in vouchers.  She said that she never attempted suicide and used prayer to help with her frustration.  She said that she had difficulty sleeping and sometimes napped during the day.  The examiner found that the Veteran's symptoms included depressed mood and disturbances in motivation and mood. 

In an assessment dated December 2016, the physician found that the Veteran's depression caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran stated that she relied on her family for social support, and that she was otherwise isolated and withdrawn.  The physician noted that the Veteran "struggles to remember basic information" and has increased trouble with short-term memory.  The Veteran reported that she "tries to bathe daily," but if she was unable to shower, she tried to wash at the sink.  The physician indicated that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic, chronic sleep impairment, impairment of short and long term memory, and intermittent inability to perform activities of daily living.  

A January 2017 private assessment showed that the Veteran was unable to maintain substantially gainful employment in part because of her depressive symtpoms. 

Analysis

At the outset, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). The Board notes that in claims for increase, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  As noted in Harper, 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable.  In this case, the Veteran filed for service connection for depression in July 2013 and was granted a 30 percent rating in August 2014.  As the claim for service connection was July 2013, that date is the earliest effective date for her compensation. 

Turning to her evaluation, the Veteran's symptoms most approximated a 50 percent evaluation beginning July 2013.  VA treatment records and examination showed that the Veteran was consistently frustrated and depressed in this period.  She reported "little interest in doing things" and "feeling helpless with pain."  During this time she reported that she relied on her friends and church to assist her in coping with her symptoms.  She also indicated during this time that she worked as a bus aide with her family, receiving voucher-compensation for her occasional work.  

The record does not show that the Veteran's symptoms affected most areas of her life during this period or that she had impaired judgment and thinking, including circumstantial or circumlocutory speech.  She was still working in some capacity as a bus aide.  While some areas of the Veteran's life were impacted by her depression, she was still able to maintain social relationships and some occupational capacity.  Essentially, her symptoms in this period were not equivalent to a 70 percent rating. 

The record shows that the Veteran's conditioned worsened in December 2016.  At the private examination in that month, the Veteran reported that her symptoms affected most areas of her life.  She reported strain in her social life and endorsed symptoms that indicated she had troubled thought processes and memory issues.  Several private physicians and occupational specialists found the Veteran unable to work, in whole or in part based on her depressive symptoms.  Because the severity of symptoms show that her depressive disorder affected most areas of her life, a 70 percent evaluation is warranted beginning in this month.  

While the Veteran indicated that she had occasional hygiene issues, there was no evidence that she had an inability to maintain minimal hygiene.  The Veteran has never exhibited grossly impropriate behavior or been a danger of hurting others.  While she has some difficulty remembering basic tasks, there is no indication that she was disoriented to time or place in treatment records or assessment.  Overall, while the Veteran's depressive symptoms touch most areas of her life, they do not cause her to have total occupational and social impairment that would warrant a 100 percent evaluation. 

Overall, a 50 percent rating beginning July 15, 2013 and a 70 percent rating beginning December 6, 2016, best approximate the Veteran's depressive symptoms. 

III. TDIU

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the veteran to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The effective date for the grant of TDIU is governed by the increased rating provisions of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 229 (2000). 

The Veteran in this case meets the schedular requirements for TDIU.  She is currently service-connected for depressive disorder at 70 percent, status post abdominal hysterectomy for uterine fibroids at 50 percent, lumbosacral strain at 20 percent, and left tarsal tunnel syndrome, left carpal tunnel syndrome, right carpal tunnel syndrome, and residual scar each at 10 percent.  Her combined disability rating is an 80 percent evaluation and her depressive disorder is above the 40 percent evaluation requirement. 

The record shows that the Veteran is unable to maintain or obtain substantially gainful employment because of her service-connected disabilities.  In November 2016, physical therapy assessment at a "work capacity evaluation" showed that the Veteran "is unable to return to work" and had "significant issues with pain and activity performance."  Objective testing at that time showed the Veteran was limited in her physical capacity because of pain she experienced.  In a December 2016 assessment, a physician opined that the Veteran's major depressive disorder prevented her from maintaining substantially gainful employment. 

In a January 2017 assessment, a physician opined that the Veteran's service-connected conditions prevent the Veteran "from being able to work."  He based his opinion on the fact that her service-connected conditions limit her ability to stand for more than thirty minutes, walk for more than ten minutes, and sit for more than twenty minutes at a time.  The physician found the Veteran unable to lift more than five pounds and unable to concentrate and stay focused.  He found that the Veteran's physical and mental conditions combined prevented her from obtaining and maintaining substantially gainful employment. 

In a July 2017 assessment, a vocational specialist found that the Veteran would be required to miss work more than the "most employers would allow for."  She opined that the Veteran was "totally and permanently precluded from performing work at a substantial gainful level" due to her service-connected conditions. 

Overall, it is clear that her depression and other disabilities prevent her from obtaining and maintaining substantially gainful employment.  Therefore, TDIU is warranted. 

IV. New and Material Evidence

Although rating decisions that are not appealed within one year become final, they may be reopened and reviewed if new and material evidence is received.  See 38 U.S.C. §§ 7105, 5108; 38 C.F.R. § 20.200 (2017).  Regardless of the RO's findings, the Board must adjudicate de novo whether new and material evidence has been submitted because the matter goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Evidence is "new" when it was not previously submitted and it is "material" when-by itself or with previous evidence of record-it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The phrase "raises a reasonable possibility of substantiating the claim" is a low threshold, to be viewed as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  During this analysis, the evidence must be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 2004 rating decision, the RO denied the Veteran's claim for service connection for GERD because there was no evidence that the Veteran's disability was caused by or related to events in service.  The Veteran did not appeal the June 2004 decision and therefore, the rating decision is final based on the evidence then of the record.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.  Since the June 2004 decision, the Veteran has submitted evidence that her GERD was caused by or related to her other service-connected conditions.  In April 2013 she stated that her acid reflux symptoms occurred concurrently with her other chronic pain conditions.  As this constitutes new evidence that relates to an element of service connection not previously established, new and material evidence has been received for the claim for GERD and the claim is reopened. 

In an April 2012 rating decision, the RO denied the Veteran's claim for service connection for fibromyalgia because there was no evidence of that the Veteran's disability was caused by or related to events in service .  The Veteran submitted a notice of disagreement in April 2013, but in July 2013 indicated she did not want to pursue her appeal.  The April 2012 is final based on the evidence then of the record.  38 U.S.C. § 7105; 38 C.F.R. § 3.156. Since the April 2012 decision, the Veteran has submitted evidence that her fibromyalgia was caused by or related to her other service-connected conditions.  In April 2013 she stated that her chronic pain symptoms occurred concurrently with her other symptoms for her service-connected disabilities.  As this constitutes new evidence that relates to an element of service connection not previously established, new and material evidence has been received for the claim for fibromyalgia and the claim is reopened. 

V. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a fibromyalgia.  The Veteran's treatment notes show that she has been diagnosed and treated for her painful symptoms for several years.  

The Board also finds that the Veteran was diagnosed with chronic pain while she was in service.  Notes from the Veteran's "air evacuation summary" in June 1992 show that she was diagnosed with "multiple site pain syndrome which consists of bilateral tarsal tunnel syndrome with an element of bilateral plantar fasciitis."  She was also diagnosed with bilateral carpal tunnel syndrome, lumbar pain.   

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence shows the Veteran's chronic pain began in service and has persisted since that time.  Treatment records in concert with the Veteran's STRs show that she has suffered multi-site pain since her active service.  Overall, it is clear that the Veteran's neck condition began in service and has persisted since that time.  Accordingly service connection is warranted.    



ORDER

Entitlement to an evaluation of 50 percent, but not greater, from July 15, 2013 to December 5, 2016 is warranted for the Veteran's depressive disorder. 

Entitlement to an evaluation of 70 percent, but not greater, beginning December 6, 2016 is warranted for the Veteran's depressive disorder. 

Entitlement to a TDIU rating is granted.

New and material evidence has been received that is sufficient to reopen the claim for service connection for GERD; the claim is reopened. 

New and material evidence has been received that is sufficient to reopen the claim for service connection for fibromyalgia; the claim is reopened. 

Service connection for fibromyalgia and chronic pain is granted. 


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record shows that the Veteran's GERD could be secondary to the Veteran's service-connected conditions.  While the Veteran had a previous examination for the disability in April 2014, the examination did not address whether the Veteran's service-connected disabilities cause or aggravated the diagnosed GERD.  Accordingly, a new examination is required that addresses these questions.  

Furthermore, the previous VA examination of record did not adequately consider the evidence of record.  In the GERD examination, the examiner found that it was less likely than not that the Veteran's diagnosed GERD was due to or a result of service because STRs did not document symptoms of GERD.  But STRs dated June 1991 and September 1992 show that the Veteran reported abdominal pain.  In June 1992 she was diagnosed with chronic abdominal pain "with uncertain etiology."  While this was noted in part due to fibroid tumors of the uterus, these notes could also indicate onset symptoms of GERD.  A future VA examination should address these records. 

Finally, while the Veteran has sought VA treatment in the past, the AOJ should ensure that VA treatment records are updated to the present time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for GERD (i.e., update the records of her VA treatment to the present time).

2. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's GERD.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record, the examination, and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify the likely cause for the Veteran's GERD.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the any incident during the Veteran's military service, to include any abdominal pain noted in STRs?  

b) If the examiner determines that the Veteran's GERD was not caused by events in service, the examiner is asked to specify whether it is at least as likely as not (a 50% or better probability) that the Veteran's GERD is caused or aggravated (i.e., any increase in severity of GERD beyond its natural progression) by any of her service-connected conditions.

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

3. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASWHILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


